DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent # 11,048,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “a color fingerprint image of an object to be identified captured by the at least two characteristic pixel units is used to determine whether the object to be identified is a real finger, and a gray scale fingerprint image captured by other pixel units except the at least two characteristic pixel units in the plurality of pixel units is used to perform fingerprint identification”; in combination with all other claim limitations and in view of applicant’s remarks. Regarding claim 14, prior art of record fails to teach the following claim limitations of “determining, according to a color fingerprint image of the object to be identified captured by the at least two characteristic pixel units, whether the object to be identified is a real finger, performing fingerprint identification according to a gray scale fingerprint image captured by other pixel units except the at least two characteristic pixel units in the plurality of pixel units”; in combination with all other claim limitations and in view of applicant’s remarks. Regarding claim 20, prior art of record fails to teach the following claim limitations of “a color fingerprint image of an object to be identified captured by the at least two characteristic pixel units is used to determine whether the object to be identified is a real finger, and a gray scale fingerprint image captured by other pixel units except the at least two characteristic pixel units in the plurality of pixel units is used to perform fingerprint identification”; in combination with all other claim limitations and in view of applicant’s remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623